Motion to strike out undertaking on appeal denied, without costs. The undertaking furnished complies with the statute and is sufficient. (Civ. Prac. Act, § 594; Hotop v. Maryland Casualty Co., 274 N. Y. 327.) In so far as plaintiff, on defendant’s appeal to this court, may ask that the jury’s verdict be reinstated, plaintiff is in the position of an appellant prosecuting a cross-appeal. Defendant is not required to post a bond to protect plaintiff on his cross-appeal. Present —■ Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.